                        Case 1:04-cr-01156-PAE Document 59
                                                        60 Filed 04/01/20
                                                                 04/29/20 Page 1 of 2
                                     Simpson Thacher & Bartlett                              LLP
                                                       4 25   LEX INGTON A VENUE
                                                      NEW YORK, NY     10 0 17 - 3 9 54


                                                  TELEPHONE:      + 1- 21 2- 4 55- 20 0 0
                                                     FACSIMILE:   + 1- 21 2- 4 55- 2 50 2



Dir ect Di al Number                                                                                                        E- mail A ddr es s

+1 - 21 2- 455- 30 70                                                                                      br oo ke .cuci nel la@ st bl aw. com




                VIA ECF

                April 1, 2020

                Re:     United States of America v. Joseph Spencer, No. 04-cr-1156 (PAE)

                The Honorable Paul A. Engelmayer
                United States District Court
                Southern District of New York
                Thurgood Marshall United States Courthouse
                40 Foley Square
                New York, NY 10007



                Dear Judge Engelmayer:

                         Given the rapidly changing circumstances caused by the COVID-19 public health
                crisis, I write on behalf of Joseph Spencer to respectfully request that the next conference in
                this matter, currently scheduled for May 11, 2020 at 3:15 PM, be conducted as soon as
                possible. Mr. Spencer is prepared to proceed with a plea and sentencing immediately. We
                respectfully request that the conference proceed by videoconference or teleconference,
                pursuant to Chief Judge McMahon’s March 30, 2020 Standing Order.

                        An earlier conference is warranted given the severe risk Mr. Spencer faces from
                COVID-19 as a result of his pre-sentencing incarceration at MDC Brooklyn, and we note
                that the Bureau of Prisons has identified Mr. Spencer as a candidate for compassionate
                release.

                        As an alternative to an earlier conference, we respectfully request a bail hearing to be
                held as soon as possible given the ongoing threat to Mr. Spencer’s physical health. See 18
                U.S.C. § 3142(g)(3)(A) (listing a person’s “physical and mental condition” as one of the
                release factors to be considered in a bail application).

                       We have conferred with the Government who consents to proceeding with a
                conference prior to the currently scheduled date.




   BEIJING         HONG KONG    HOUSTON     LONDON       LOS ANGELES           PALO ALTO    SÃO PAULO   TOKYO      WASHINGTON, D.C.
      Case 1:04-cr-01156-PAE Document 59
                                      60 Filed 04/01/20
                                               04/29/20  Page 2 of 2
                                                      Simpson Thacher & Bartlett LLP
April 1, 2020
The Honorable Paul A. Engelmayer             -2-

                                               Respectfully,

                                               /s/ Brooke E. Cucinella

                                               Brooke E. Cucinella

                                               Counsel for Joseph Spencer




       The Court will hold a video conference in this case on May 5, 2020 at 9:00 a.m.
       The Clerk of Court is requested to terminate the motion at Dkt. No. 59.

                                                                  4/29/20202


                                       SO ORDERED.
                                                          
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
